United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2261
                                  ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
     v.                             * District Court for the Eastern
                                    * District of Arkansas.
Seven Firearms and Ammunition;      *
                                    *     [UNPUBLISHED]
            Defendant,              *
                                    *
Tammy Wilson,                       *
                                    *
            Appellant.              *
                               ___________

                             Submitted: January 7, 2004
                                Filed: November 24, 2004
                                 ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

     Appellant Tammy Wilson challenges the district court’s1 adverse grant of
summary judgment, and the denial of her cross-motion for summary judgment, in this
18 U.S.C. § 924(d)(1) action to forfeit and condemn seven firearms and various


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
ammunition (defendant property) for violations of 18 U.S.C. § 922(g)(1) (unlawful
for felon to possess firearms or ammunition). We affirm.

       Contrary to Wilson’s arguments, the district court had jurisdiction over this
action, see 28 U.S.C. §§ 1355(a) (district courts have original jurisdiction over action
for forfeiture under any Act of Congress), (b) (forfeiture action may be brought in
district in which any acts giving rise to forfeiture occurred or in district specified by
28 U.S.C. § 1395), and 1395(b) (forfeiture proceeding may be prosecuted in district
where defendant property is found), and the action was not untimely because the
government began administrative forfeiture proceedings by publishing notice 37 days
after the defendant property was seized, see 18 U.S.C. § 924(d)(1) (“Any action or
proceeding for the forfeiture of firearms or ammunition shall be commenced within
one hundred and twenty days of such seizure.”); United States v. Ninety-Three
Firearms, 330 F.3d 414, 417, 422-23 (6th Cir. 2003) (federal agency commenced
administrative forfeiture proceedings by publication; § 924(d)(1) does not mandate
that judicial actions be brought within 120 days of seizure, as long as administrative
proceeding has been brought within that timeframe).

      As to the merits of Wilson’s claimed interest in the defendant property, we
assume without deciding that Wilson inherited an ownership interest in the defendant
property from her deceased husband, and that she could assert the defense of innocent
ownership. See 18 U.S.C. § 983(d)(1) (innocent owner’s interest in property shall not
be forfeited under any civil forfeiture statute), (d)(2)(A)(i) (innocent owner means
owner who did not know of conduct giving rise to forfeiture). We conclude,
however, that Wilson did not show she was an innocent owner, because she knew her
husband was a convicted felon who could not legally possess the defendant property.
Hence, the defendant property was subject to forfeiture.

      Accordingly, we affirm.
                     ______________________________

                                           -2-